DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 recites the limitation "the flexurally stiff main part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 12, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 8,869,839 to D’Hulster.
6.	D’Hulster discloses a sealing device for a transition between a main line and a branch line, the sealing device comprising an insert (30), fig. 7, (shown below) having a main part (30B) disposed in the main line (50), a connector part (30A) disposed in the branch line (60), a first expandable inner sleeve (10) for bracing the main part in the main line and at least a second expandable inner sleeve (20) for bracing the connector in the branch line, as recited in claims 1 and 23.  The first expandable inner sleeve includes a third inner sleeve for establishing the main part in the min line, wherein the two inner sleeves provided are disposed so as to be mutually spaced apart on different sides in relation to the connector in the main line, as recited in claims 2 and 24.  The inner sleeve is braced by way of the main part in relation to the main line and/or by way of the connector in relation to the branch line, as recited in claim 3.  The insert has inner contact faces that are adapted to the size of the inner sleeves, as recited in claim 4.  Fig. 6 discloses the main part and connector are mutually integral, as recited in claim 5.  The inner sleeve is conjointly configured by the main part, as recited in claim 12.

    PNG
    media_image1.png
    496
    514
    media_image1.png
    Greyscale


Allowable Subject Matter
7.	Claims 6-11, 13-21, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing devices/methods for sealing pipe main line and lateral junctions.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


January 13, 2022
P. F. Brinson